Banke, Presiding Judge.
This is a dispossessory action, brought against the appellant by the appellee to recover possession of certain property which the latter had allegedly purchased at a foreclosure sale. The appellant failed to appear at the hearing, and the trial court consequently issued a writ of possession. The appellant asserts on appeal that the foreclosure sale on which the appellee’s claim of ownership was based was unauthorized because she was under the protection of a bankruptcy stay at the time it occurred. Held:
1. The appellant has, to this date, failed to substantiate her contention regarding the bankruptcy stay. It is in fact apparent from a copy of a United States Bankruptcy Court order provided to us by the appellee that although the appellant filed a bankruptcy petition prior to the foreclosure sale, that petition was dismissed with prejudice before the sale occurred. Under these circumstances, there is no basis for a conclusion that the trial court lacked the legal authority to enter a writ of possession.
2. The appellee’s motion for imposition of a penalty against the appellant pursuant to Rule 26 (b) of this court for filing a frivolous appeal is granted, and the lower court is hereby directed to enter judgment against the appellant in the amount of $200 upon return of the remittitur in the case. See Butler v. First Family Mtg. Corp., 191 Ga. App. 360 (2) (381 SE2d 551) (1989). (Cert. denied.)

Judgment affirmed with direction.


Sognier and Pope, JJ., concur.